DETAILED ACTION
	The terminal disclaimer filed 05/16/2022 over U.S. 10,913,958 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Chong on 05/16/2022.

The application has been amended as follows: 

	Amend the claims as follows:

1. A recombinant C1-fixing microorganism microorganism is from 

2. The microorganism 

3. The microorganism

4. The microorganism 

5. The microorganism an exogenous enzyme[[s]] isopentenyl diphosphate isomerase and an exogenous enzyme  geranyltranstransferase.
6. The microorganism 

7. The microorganism 

8. The microorganism 

9. The microorganism 

10. The microorganism 

11. The microorganism 

12. The microorganism 11, [[7,]] wherein the DXS pathway is that of a different organism than the microorganism. 

13. The microorganism 

14. The microorganism acid the exogenous enzymes is [[are]] codon optimized.  

15. The microorganism acid the exogenous enzymes is [[are]] integrated into the genome of the microorganism. 

16. The microorganism acid the exogenous enzymes is [[are]] incorporated in a plasmid.  

17. The microorganism acid the exogenous enzymes is [[are]] regulated by one or more [[a] constitutive promoters.  

18. A method for producing mevalonic acid, or a terpene precursor, by culturing the recombinant C1-fixing microorganism microorganism 

19. A method for producing a terpene precursor by providing at least one C1 compound selected from the group consisting of carbon monoxide and carbon dioxide into contact with the recombinant C1-fixing microorganism microorganism 

20. The method according to claim 18, wherein the microorganism 

22. The method according to claim 19, wherein the microorganism 

26. The microorganism 

27. The microorganism 

28. The microorganism microorganism and Moorella thermautotrophica

29. The microorganism the carbon source is at least one C1 compound [[is]] selected from the group consisting of carbon monoxide and carbon dioxide as the carbon source.  

30. The microorganism 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a recombinant Clostridium or Moorella bacterium transformed with, inter alia, a nucleic acid encoding thiolase, 3-hydroxy-3-methylglutaryl coenzyme A (HMG-CoA) synthase, and HMG-CoA reductase, wherein such enzymes are recognized as sufficient for production of mevalonate, the bacterium capable of producing mevalonate or a terpene precursor.  Claim 1 requires the recombinant Clostridium or Moorella to be C1-fixing.  Claim 1 does not expressly state that mevalonate or a terpene precursor be made from a C1 carbon source. However, claim 1 does not recite any steps of a method, and the broadest reasonable interpretation of a C1-fixing such microorganism is a microorganism having capability to produce acetyl-CoA and other critical central metabolites from C1 carbon sources. It is noted that thiolase, 3-hydroxy-3-methylglutaryl coenzyme A (HMG-CoA) synthase, and HMG-CoA reductase is sufficient for a pathway to convert acetyl-CoA to mevalonate.
	McAuliffe et al. (U.S. 2012/0157725 A1), paras. [0072] and [0082], describe the expression of isoprene synthase an MVA pathway enzymes in Clostridium including acetogens C. ljungdahlii, C. autoethanogenum and Moorella thermoacetica.  However, the working examples of McAuliffe et al. (Example 7) only show production of isoprene from fermentation of glucose with engineered E. coli.  As such, McAuliffe et al. do not appear to adequately enable production of isoprene in a recombinant Clostridium or Moorella cell.
	Beck et al. (U.S. 2014/0234926 A1) disclose recombinant anaerobic acetogenic (i.e. C1-fixing) bacterial cells (including Clostridium) for the production of isoprene and other products.  Beck et. al., Abstract.  However, Beck et al. do not appear to be citable under any section of pre-AIA  35 U.S.C. 102.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652    

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652